DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, “An endoscope comprising: an endoscope operation member provided on a proximal end side of an endoscope insertion portion, the endoscope insertion portion including a bending portion configured to be inserted into a subject and bendable, the endoscope operation member including a bending operation lever configured to cause the bending portion to bend, and a treatment instrument insertion port through which a treatment instrument insertion portion of a treatment instrument is inserted; a first grasping portion provided so as to be positioned on a distal end side with respect to the bending operation lever, the first grasping portion being configured to enable the endoscope operation member to be grasped in a first grasping state; a second grasping portion provided so as to extend on a proximal end side of the bending operation lever, the second grasping portion being configured to enable the endoscope operation member to be grasped in a second grasping state; a first mount configured to attach to a treatment instrument operation portion of the treatment instrument, the treatment instrument operation portion having a longitudinal axis, the first mount being provided on the first grasping portion; and a second mount configured to attach the treatment instrument operation portion, the second mount being provided on the second grasping portion, wherein when the treatment instrument operation portion is attached to the first mount. the treatment instrument operation portion is attached along the first grasping portion such that a treatment instrument operation slider is arranged on a side of the bending operation lever, the treatment instrument operation slider being provided at one end of the treatment -2-instrument operation portion and configured to be slidable with respect to the longitudinal axis of the treatment instrument operation portion, so as to enable an operation of the bending operation lever and an operation of the treatment instrument operation slider to be performed with fingers of a hand grasping the endoscope operation member while grasping the endoscope operation member with the hand in the second grasping state, and when the treatment instrument operation portion is attached to the second mount, the treatment instrument operation portion is attached along the second grasping portion such that the treatment instrument operation slider is arranged on a side of the bending operation lever, so as to enable the operation of the bending operation lever and the operation of the treatment instrument operation slider to be performed with the fingers of the hand grasping the endoscope operation member while grasping the endoscope operation member with the hand in the first grasping state” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Independent claim 5 is allowed for the same reasons stated above for independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 10, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795